David Newbern, Justice, concurring. In Travelodge International, Inc. v. Handleman Nat. Book Co., 288 Ark. 368, 705 S.W.2d 440 (1986), a judgment creditor attacked pleadings and discovery responses filed by its garnishee. We held that Ark. R. Civ. P. 5(c), 10(a), 7(a), and 5(e) were inapplicable to pleadings in a garnishment proceeding because it is a special statutory action excepted from application of the Rules by Rule 81 (a). We wrote, “The procedures followed by the defendant-garnishee in this case were consistent with the garnishment statutes, and were thus appropriate.” In that case, however, we held that Rule 60(b) did apply to garnishment proceedings because there was nothing in the garnishment statutes dealing with the time in which a trial court may set its judgment aside. In May v. Bob Hankins Distrib. Co., 301 Ark. 494, 785 S.W.2d 23 (1990), we held that the Rules govern service of a garnishment writ because Ark. Code Ann. § 16-110-402(2)(A) (Supp. 1989) specifically requires writs to be served in the same manner as writs of summons, which are now served in accordance with Rule 4. We wrote that that section of the garnishment law which governs the method of garnishment service on corporations, Ark. Code Ann. § 16-58-124 (1987), “does not fit into the exception described in . . . Rule 81(a),” and therefore, it must bow to a conflicting rule. I fully agree with the result and rationale of the Court’s opinion in this case. The purpose of this concurring opinion is to point out the uneasy patchwork of rules and statutes with which parties must be familiar to pursue garnishment successfully. Confusion arises when we must say, as we did in the Travelodge case that several rules of procedure containing requirements not found in the garnishment statutes could be ignored and then to say, as we did in the earlier May case that a statute must yield to a rule because the statute does not fit into the exception described in Rule 81(a). The point is that we have recognized that garnishment, generally, is one of those Rule 81 (a) special “instances where a statute which creates a right, remedy or proceeding specifically provides a different procedure in which event the procedure so specified shall apply.” The General Assembly may wish, when considering whether to add a notice provision to the statutory garnishment scheme, to expand the procedural provisions to alleviate the difficulties created by having to refer to both the rules and the statutes. Should that occur, our Committee on Civil Practice may wish to consider a recommendation on removing the reference to garnishment proceedings from Rule 4(k).